IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-41467
                         Summary Calendar



THOMAS L. ATCHISON,

                                         Plaintiff-Appellant,

versus

JERRY BODIN, JR., Correctional
Officer, Texas Department of Criminal
Justice - Institutional Division;
REGINAL BROWN, counsel substitute,
Texas Department of Criminal Justice -
Institutional Division; MICHAEL
DABNEY, Disciplinary Hearing Officer,
Stiles Unit,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        UDC No. 1:97-CV-221
                        - - - - - - - - - -
                           July 29, 1998
Before JONES, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Texas state prisoner Thomas L. Atchison, no. 605353, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 action

with prejudice as frivolous for not having any arguable legal or

factual basis and for failing to state a claim upon which relief


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-41467
                                -2-

may be granted.   Atchison claims that a false disciplinary report

was filed against him and that he did not receive adequate due

process at his disciplinary hearing.   Because Atchison’s

punishment included a loss of good-time credits and the loss of

earning future good-time credits, these claims would necessarily

affect his sentence if resolved in his favor.   Accordingly,

Atchison must first obtain habeas relief for these claims before

he can maintain a § 1983 suit on the same grounds.   See Edwards

v. Balisok, 520 U.S. 641, ___, 117 S. Ct. 1584, 1589 (1997); Heck

v. Humphrey, 512 U.S. 477, 486-87 (1994); Carson v. Johnson, 112
F.3d 818, 820 (5th Cir. 1997).   The district court did not abuse

its discretion by dismissing Atchison’s § 1983 action as

frivolous.   See Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir.

1997).

     AFFIRMED.